office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br postu-145101-08 uilc date date to associate area_counsel boston large mid-size business attn athena vakas from nancy galib senior technician reviewer branch procedure administration subject refund claims this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------- a ----------------------------- b ---------------- c -------------------------- d ------------------------------------- e --------------------- f ----------------------------------------- agreement --------------------------------------------------------------------------------------------------- --------------------------------------------------- postu-145101-08 filing -------------------------------------------------------------------------------------------------------- ---------------------- filing -------------------------------------------------------------------------------------------------------- ------------------------------ service_center ------------------------------ service_center ---------------------------------- street address ------------------------------------------------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- date ----------------------- date ----------------------- date ----------------------- date ----------------------- date ----------------------- date --------------------- date --------------------- postu-145101-08 date ---------------------- date -------------------------- date -------------------------- date ---------------------- date ----------------------- vdollar_figure ----------------- wdollar_figure ------------- xdollar_figure ------------- ydollar_figure ----------- zdollar_figure --------------- issues whether form 1120x filings in year constituted informal refund claims for the taxpayer conclusions for the reasons stated below we conclude that these filings should be treated as informal refund claims for the taxpayer for tax years therefore we recommend that the service accept taxpayer’s argument that it sought refunds for those years before the refund claim statute_of_limitations expired facts the taxpayer executed an agreement on date to sell certain of its assets to an unrelated corporation the agreement excluded from the sale all claims for refunds of any taxes for all periods ending on or prior to the closing date the taxpayer filed a voluntary petition for bankruptcy under chapter on date the bankruptcy court entered an order on date directing the joint administration of the taxpayer and a subsidiary the plan that the taxpayer entered into under chapter on date provided that the litigation trustee shall be the exclusive trustee of the assets of the litigation trust for purposes of u s c b the plan further provided that one of the litigation trustee’s duties was to comply with all applicable laws and regulations concerning the postu-145101-08 matters set forth herein including the filing of applicable tax returns on date the bankruptcy court selected e as litigation trustee in his capacity as litigation trustee e on date entered into the agreement a proposed to find unrealized specified_assets ie federal_income_tax refunds of approximately dollar_figurev for the litigation trust in exchange for an economic_interest in those assets on date the litigation trust transferred an economic_interest in the specified_assets to a the agreement stated that a shall be permitted to collect upon the economic_interest conveyed the agreement describes the tax_refund as generated by net_operating_loss carrybacks from tax_year to tax years and further provides as follows taxpayer must also file its year tax_return by date to establish its nol and the right to file the refund claim such return can be estimated and adjusted later when more time and information is available we suggest that an estimated_tax return be filed by date which will establish a net_operating_loss we believe that it is fairly obvious and indisputable that taxpayer incurred a substantial nol for year we also suggest that a refund claim be filed by date carrying back such loss to the years identified above such claim can be a protective claim in which it protects taxpayer from the statute expiring until more detailed information is available on date amended returns on form 1120x filing were filed with service_center for the taxpayer’s year taxable years filing claimed overpayments for years based on an nol_carryback from year and claimed the following refunds w for year dollar_figurex for year and dollar_figurey for year filing was filed in the taxpayer’s name and with its ein but was signed by b who listed his title on filing as f b was an officer of a nothing suggests that b held the kind of office with the taxpayer that would entitle him under sec_6061 or sec_6062 or the accompanying regulations to sign returns for the taxpayer filing included form_8822 change_of address to change the address to that of c an attorney who represented a but who apparently lacked a valid power_of_attorney entitling him to act for the taxpayer regarding federal tax matters also filed on date with service_center was a return in the taxpayer’s name on form_1120 for the tax_year the return claimed a nol of dollar_figurez for the year although this return showed the taxpayer’s name and ein it listed the address for the taxpayer as that of c with a c o reference preceding that address the return the year return was signed by b with the same title shown on the 1120x filings ie f an unsigned undated copy of the year return was attached to each of the 1120x filings after b requested an update in year from service_center regarding the refund requests the service responded via a letter dated date the service advised b postu-145101-08 among other things that refund claims must be filed by the ‘taxpayer’ and said that the taxpayer has no claim that requires consideration the service and purported representatives of the taxpayer some of whom apparently lacked an effective power_of_attorney exchanged correspondence following the service’s date letter the taxpayer representatives argued that e’s powers as litigation trustee entitled him to empower a to sign returns and that the agreement conveyed that signing authority to a the service responded with letters citing sec_6012 and sec_6402 among others to argue that a and b lacked any entitlement to seek tax refunds for the taxpayer on date e filed a revised year income_tax return for the taxpayer with service_center the year revision he signed the year revision on date apparently the only changes from the year return were as follows e signed the year revision as litigation trustee e placed the words as of date above the title line in the signature block a bankruptcy disclosure statement attached to the year return was missing from the year revision the name and address box on the year revision showed taxpayer subsidiary c o e litigation tr at street address and the year revision listed a different date for the taxpayer’s incorporation than the year return also on date e submitted filing for the taxpayer with service_center for years showing the same refund claims shown on filing e signed filing on date listing his title as litigation trustee and added the words signed as of date above the title line in the signature block attached to filing were the following items missing from filing the date bankruptcy court order designating e as litigation trustee and a litigation trust agreement between taxpayer and e this trust agreement among other things transferred to e as litigation trustee certain causes of action held by the debtors the bankruptcy disclosure statement attached to filing was not submitted with the filing and neither was a copy of the year return a letter to the service dated date from d describes in detail the reason for the submission of the year revision and filing namely the wish to correct any flaws in the year return and filing the letter portrays the year revision and filing as perfecting the year refund claims set forth in filing the service via a letter dated date disallowed the year refund claims and the taxpayer has protested this disallowance to appeals the disallowance asserts the following grounds for rejecting the refund claims postu-145101-08 improper signature on filing as the litigation trustee e did not sign and under sec_172 a nol for year was not ascertainable until a valid_return was filed for that year on date and by then the refund statute_of_limitations for years had expired law and analysis statute of limitation for purposes of this memorandum we assume that filing was timely under the applicable refund claim statute_of_limitations this assumption will allow consideration of whether filing constituted a valid formal or informal refund claim or whether its flaws - including lack of a proper signature - disqualify it filing as informal refund claim the relevant case law supports the argument that filing qualified as an informal refund claim the supreme court has held that a notice fairly advising the service of the nature of the taxpayer’s claim which the service could reject because it did not comply with the formal requirements of the regulations will nevertheless be treated as a claim where the formal defects are remedied by amendment after the lapse of the statutory period 314_us_186 there are no rigid guidelines except that an informal claim must have a written component and should adequately apprise the internal_revenue_service that a refund is sought and for certain years 783_f2d_190 fed cir filing identified the theory and nature of the refund claim nol carrybacks generating prior year overpayments specified the years involved carryback from year producing year overpayments and quantified the claims dollar_figurew for year dollar_figurex for year and dollar_figurey for year in light of the case law cited above on informal claims and many other cases with similar language it is difficult to see any respect in which filing failed to qualify as an informal claim although the files indicate a number of potential documentation issues regarding the claims set forth in filing the claim disallowance did not rely on these matters as grounds for labeling filing a defective refund claim date existence of nols for informal claim purposes in light of kales arch engineering and similar case law the flawed signature on the year return would not render the asserted nol carrybacks non-existent for purposes of determining whether taxpayer filed an informal claim on date as noted above filing quantified the refunds identified the relevant years and stated the basis postu-145101-08 for the claims the signature flaw is what made the claims informal instead of formal but it did nothing to prevent the service from understanding what filing was about ie the asserted carrybacks from year see eg 318_f2d_915 ct_cl informal claims must contain a written component some demand for refund and sufficient information as to the tax and the year to enable the internal_revenue_service to commence if it wishes an examination into the claim revrul_75_327 1975_2_cb_481 does not support the argument that the nol did not exist or could not be ascertained on date this revenue_ruling concluded that a form_1120 marked tentative does not constitute a return for purposes of processing a form_1139 corporation application_for tentative refund the present situation does not involve an application_for tentative refund and revrul_75_327 is therefore inapplicable by its terms moreover sec_1_6411-1 states that applications for tentative carryback adjustments the subject of rev_rul do not constitute refund claims whereas the issue in the present case involves whether filing did qualify as a refund claim in addition non-docketed service advice review irs nsar does not support the view that the nol was non-ascertainable as of date this nsar concludes that an improperly signed return undercut a taxpayer’s claimed entitlement to nol carrybacks the nsar does not consider however the potential applicability of case law on informal claims filer of filing a question has been raised concerning the status of the filers of filing - ie a or b - and whether the fact that the taxpayer did not file filing is fatal to the purported status of that filing as a refund claim in light of the agreement and the specified_asset attachment thereto however the taxpayer as represented by e surely contemplated that a would be pursuing tax refunds in the taxpayer’s name in light of this knowledge and the fact that filing and the year return were in the taxpayer’s name filing should not be viewed as something other than an act by the taxpayer as noted above filing identified in detail refunds to which the taxpayer was allegedly entitled this knowledge by the taxpayer does not justify the decision by b to sign the returns as noted above the applicable statutes and regulations indicate b was not the appropriate person to sign filing or the year return but these signature problems are the flaw that rendered filing an informal claim not proof that an unrelated third party as opposed to the taxpayer itself was seeking a refund subsequent perfection of filing an argument has been raised that the taxpayer failed to meet the obligation in kales and similar cases to perfect the purported filing informal claim this view seems unjustified as noted above the grounds on which the service found filing to be postu-145101-08 legally defective as refund claims were as follows improper signatures on those filings and on the year return these flaws have been described as leading to consequences such as the nol not being ascertainable as of date the signature flaws were corrected however via e’s submission of filing and the year revision therefore there appear to be no grounds for arguing that e’s actions failed to perfect the earlier flawed claims filing was virtually identical to filing except for the corrected signatures and thus reiterated the theory nol carrybacks from year of filing the dollar amounts in filing were identical to those in filing variance rule the substantial variance rule forbidding a taxpayer from litigating refund claim matters the taxpayer failed to raise before the service should not be viewed as adversely affecting the taxpayer in the present case the date actions by e which were still in the context of pre-disallowance administrative proceedings before the service corrected the flaws which rendered filing informal and thus accomplished the necessary claim perfection but made no changes in the taxpayer’s underlying theory for refund entitlement that theory in filing as in filing was that a quantified nol_carryback from year generated year refunds case development hazards and other considerations the taxpayer contends that the refund claims filed on date should be approved the service will have to decide that matter based on its review and analysis of the claimed nol_carryback we are recommending in this memorandum only that the date refund claims be considered on their merits instead of being rejected for their signature-related flaws please call if you have any further questions
